            Case 1:21-cv-02584 Document 4 Filed 03/25/21 Page 1 of 2
IH-32                                                                                 Rev: 2014-1




                        United States District Court
                                    for the
                       Southern District of New York
                                Related Case Statement
                                                  
                                Full Caption of Later Filed Case:

BOOKENDS & BEGINNINGS LLC, on
behalf of itself and all others similarly
situated


                    Plaintiff                                       Case Number


                                                  1:21-cv-02584
                      vs.


AMAZON.COM, INC.; HACHETTE BOOK GROUP,
INC; HARPERCOLLINS PUBLISHERS L.L.C.;
MACMILLAN PUBLISHING GROUP, LLC;
PENGUIN RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.

                  Defendant

                                Full Caption of Earlier Filed Case:
                (including in bankruptcy appeals the relevant adversary proceeding)


SHANNON FREMGEN, MARY
CHRISTOPHERSON-JUVE, DENISE DELEON,
SANDRA WILDE, MICHAEL WILDER, on behalf
of themselves and all others similarly situated

                    Plaintiff                                       Case Number

                                                  1:21-cv-00351-GHW-DCF
                      vs.


AMAZON.COM, INC.; HACHETTE BOOK GROUP,
INC; HARPERCOLLINS PUBLISHERS L.L.C.;
MACMILLAN PUBLISHING GROUP, LLC;
PENGUIN RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.

                  Defendant


                                              Page 1
               Case 1:21-cv-02584 Document 4 Filed 03/25/21 Page 2 of 2
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)


The Court adjourned the defendants' deadline to respond to the complaint until the Court issues its order on

pending motions to consolidate related cases and to appoint interim lead counsel.






Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


The cases involve substantially similar parties, transactions and events. Both cases allege

anticompetitive conduct against the same defendants, based on the same contractual

relations. Whereas the earlier filed Fremgen case alleges that the defendants' conduct

harms purchasers of electronic books, the newly filed Bookend case asserts that the

defendants' conduct also harm purchasers of print books.


Because   there are substantial overlaps in the cases' factual allegations concerning the

substance   and impact of the defendants' agreements, a determination of relatedness would

eliminate  substantial duplication of effort and expense, delay, and undue burden on the
 parties and witnesses. Equally, because both cases assert similar theories of antitrust
Court,
 and injury, a determination of relatedness also alleviates the risk of potentially

liability

conflicting orders.













            /s/ Nathaniel Tarnor                                      3/25/2021
Signature: ________________________________________ Date: __________________

            HAGENS BERMAN SOBOL SHAPIRO LLP
Firm:         ________________________________________


                                                  Page 2
